Title: To James Madison from Philip Ammidon, 1 April 1814
From: Ammidon, Philip
To: Madison, James


          
            Boston April 1st. 1814.
          
          The petition of Philip Ammidon of Boston in the District of Massachusetts Merchant, Respectfully sheweth,
          That said Ammidon on the sixth day of November in the year Eighteen

hundred & nine, became surety in the sum of Three thousand dollars, for One Daniel Herries Junr. for the appraised value of the Ship Argo & appurtenances, which vessel had been seized & libelled for a breach of the laws of the United States, as the enclosed copies of the original papers will particularly show,   That afterwards, such proceedings were had in the District Court of the United States, in relation to said vessel, that the same was enter’d to be restored to the claimant thereof, & the petitioner thereby supposed he was discharged from said obligation, But within the last year he has ascertained that on appeal to the Circuit Court of the United States by the District Attorney, such proceedings were had in the premises, that said vessel was condemned as forfeited to the United States. That on the twenty first day of July in the year Eighteen hundred & thirteen, an Execution was issued against him the Petitioner, as surety in said Bond, he the Petitioner having totally forgotten the same, having sign’d the Bond as a mere act of friendship, & having no interest or concern in the said vessel, either directly or indirectly. That the Petitioner having been unfortunate in business, & being largely indebted to the United States, made a voyage to China, & on his return, was enabled & disposed, from the fruits of his exertions, to pay to the United States, all the debts he owed them, exceeding in amount, Twenty thousand Dollars, & has since settled with others of his Creditors, That he was wholly ignorant of this claim against him, & consequently did not make any provision for the discharge thereof, That in his settlement with the United States, & his other Creditors, he parted with all his property & is now without any means of support for himself, & a family of small Children, That this Execution is now hanging over his head, & he is threatened with a commitment thereon,
          He therefore humbly begs leave to represent these facts to your Excellency, & taking into view his honorable discharge of all the debts due from him to the United States, his parting with his property to secure his Creditors, & his total ignorance of this demand, that he has not the means to pay this debt or any part of it, & that his imprisonment will be attended with misery to his family, & the utter destruction of all his future hopes & success in business, In addition to the above remarks, he must state, that he has never in any instance been concerned, either directly or indirectly, in any business, violating any law of the United States, He therefore prays that your Excellency will order that he be discharged from said judgment, but if entire relief cannot be extended to him, he prays that such directions may be given, as that he may not be imprisoned by reason of said Execution, And as duty bound he will ever pray,
          
            Philip Ammidon
          
        